DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-12, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,751,828 to Coulter et al. (hereinafter Coulter) in view of US 2020/0124336 to Moon et al. (hereinafter Moon).
Regarding independent claim 9, Coulter discloses a physical properties measuring system (apparatus 10 is used to freeze a sample without the formation of ice crystals so that when examined the tissue construction is representative of the condition of the sample before freezing, col. 1, ll. 46-51) comprising:
a cryogenic tank that contains a cryogenic liquid cooled to a cryogenic temperature (Fig. 2 at least flask 14 which contains liquid helium), the cryogenic tank including a cryostat disposed therein (cryogenic tanks contain a cryostat in order to control the temperature) and 
a sealed container attached to the cryogenic tank (at least glove box 15, col. 2, ll. 53-54), the sealed container including a mounting opening defined in a bottom surface that aligns with the opening in the top surface of the cryogenic tank (bottom of disk 13 has an opening 18 which aligns with the flask 14) and a fastening device that attaches the sealed container to the cryogenic tank such that an air tight seal is formed between the sealed container and the cryogenic tank (at least base 12 and sleeve 16 which is fitted into a passageway or opening 17);
a test rod retraction tube attached to a top surface of the sealed container (at least the plunger shaft 30), the test rod retraction tube having a seal flange that seals an opening defined in the top surface of the sealed container such that an air tight seal is formed between the sealed container and the test rod retraction tube (the plunger is enclosed in the glove box 15, col. 3, ll. 19-25); and
gloves that allow access the interior of the sealed container via glove openings defined in opposite side walls of the sealed container and seal ring assemblies that seal the gloves to the side walls of the sealed container such that an air tight seal is formed between the sealed container and the gloves (glove box 15 has interior gloves for manipulating the apparatus from the exterior of the glove box, col. 2, ll. 53-58, gloves can  be arranged in any kind of way as is well known in the art and thus in opposite side walls).
Illustrated below is Fig. 2 of Coulter marked and annotated for the convenience of the applicant. 


    PNG
    media_image1.png
    846
    763
    media_image1.png
    Greyscale

Coulter fails to disclose a door attached to a door side wall of the sealed container, the door including a seal that forms an air tight seal between the door and the door side wall when the door is in a closed position.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter to include a door attached to a door side wall of the sealed container, the door including a seal that forms an air tight seal between the door and the door side wall when the door is in a closed position, as the one disclosed by Moon.  This would have been done to provide easy access to the interior of a compartment.
Regarding claim 10, modified Coulter fails to disclose wherein the sealed container further includes support legs that extend from the bottom surface of the sealed container toward the cryogenic tank and contact the top of the cryogenic tank to support the sealed container.
However, Coulter discloses that the base 12 is supported on top of a thick disc of plexiglass 13 which in turn is supported above a liquid helium flask 14 (col. 2, ll. 46-51).  Accordingly, Coulter teaches providing proper support so that the base sits on top of the helium flask.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter to provide support legs that extend from the bottom surface of the sealed container toward the cryogenic tank and contact the top 
Regarding claim 11, Coulter discloses a gas storage tank (flask 14) that supplies gas to the sealed container (glove box 15) via a gas transfer hose (helium transfer tube 22) to an opening defined in a side wall of the sealed container (at least opening 18), wherein the gas pressurizes the sealed container to purge air out from inside the sealed container and the test rod retraction tube (shaft 30) to reduce water vapor inside the sealed container and the test rod retraction tube to below a water vapor threshold (at least col. 5, ll. 26-41).  
Regarding claim 12, Coulter discloses a test rod holding device attached between the top of the cryogenic tank and the bottom surface of the sealed container (Fig. 2, at least handle 57 and/or stop 70), wherein the test rod holding device secures a test rod in place during measurement of physical properties of a plurality of test samples (col. 4, ll. 47-68).
Regarding claim 14, Coulter discloses wherein a plurality of test samples are placed inside the sealed container via the door in preparation of measuring physical properties of the plurality of test samples (the specimen carriers 58 are readily exchanged, col. 4, ll. 1-4 and 11-18).
Coulter fails to disclose that the test samples are placed via the door.  However, as noted above, Moon discloses the use of a door to access the interior space of a compartment.   
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter to dispose the samples via a door as taught by Moon.  This would have been done in order to gain easy access to the interior of a compartment.

Regarding claim 20, Coulter discloses wherein the cryogenic liquid is liquid helium (, liquid helium is in the flask 14, col. 5, ll. 26-27).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter and Moon as applied to claim 12 above, and further in view of US 5,606,860 to Popp et al. (hereinafter Popp).
Regarding claim 13, modified Coulter fails to disclose wherein the test rod holding device is a vibrating mechanism that vibrates the test rod during measurement of the physical properties. 
Vibrating mechanisms are widely used in the cryogenic field for various purposes such as cleaning surfaces or testing samples.  For example, in the same field of endeavor, Popp discloses a process and apparatus for cryogenically cleaning residue from a container (at least at col. 1, ll. 12-16).  Therefore, Popp teaches a vibrating mechanism that vibrates in order to clean a surface and thus easily suggests a vibrating mechanism that vibrates the test rod during measurement of the physical properties.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter so that the test rod holding device is a vibrating mechanism that vibrates the test rod during measurement of the physical .

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter and Moon as applied to claim 14 above, and further in view of US 5,038,571 to Yokouchi et al. (hereinafter Yokouchi).
Regarding claim 15, modified Coulter fails to disclose wherein one of the plurality of test samples is immersed in the cryogenic liquid to measure the physical properties.
In the same field of endeavor, Yokouchi discloses immersing on of the plurality of test samples in the cryogenic liquid to measure the physical properties (Fig. 4, circuit board 32, col. 9, ll. 10-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter so that one of the plurality of test samples is immersed in the cryogenic liquid to measure the physical properties, as taught by Yokouchi.  This would have been done in order to determine particular characteristics of the tested sample, as taught by Yokouchi at least at col. 1, ll. 22-29.
Regarding claim 16, Coulter wherein the one of the plurality of test samples is removed from the cryogenic tank and is exchanged for another one of the plurality of test samples inside the sealed container to prevent ice formation inside the cryostat (the specimens are removed from the device through the opening 18, at least col. 4, ll. 11-18).
Regarding claim 17, Coulter discloses wherein the test rod retraction tube (plunger 30) receives a test rod (carrier 58) when the one of the plurality of test samples (tissue sample 60) 
Regarding claim 18, Coulter modified fails to disclose wherein the test samples are silicon wafers and the measured physical properties include magnetic and superconductive properties.  
In the same field of endeavor, Yokouchi discloses wherein the test samples are silicon wafers and the measured physical properties include magnetic and superconductive properties (Fig. 4, circuit board 32 and LSI chips 31, col. 9, ll. 10-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Coulter so that the test samples are silicon wafers and the measured physical properties include magnetic and superconductive properties, as taught by Yokouchi.  This would have been done in order to measure the characteristics of the tested samples, as taught by Yokouchi at least at col.  1, ll. 22-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858